DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         TRAPPER MCHAND,
                             Appellant,

                                    v.

                              LUCIA ALVEZ,
                                Appellee.

                              No. 4D21-2001

                          [October 14, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Dina Keever-Agrama, Judge; L.T. Case No.
502019DR002004XXXXNB.

  Troy William Klein of the Law Office of Troy W. Klein, P.A., West Palm
Beach, for appellant.

  Ashley M. Bustamante of Beaulieu-Fawcett Law Group, P.A., Delray
Beach, for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., FORST and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.